Citation Nr: 0024133	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  99-04 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for degenerative joint 
disease (DJD) and a loose body of the right shoulder, as 
secondary to the service-connected post-operative 
residuals of recurrent right shoulder dislocations.

2. Entitlement to an increased rating for post-operative 
residuals of recurrent right shoulder dislocations, 
currently evaluated as 10% disabling.

3. Entitlement to a permanent and total disability rating for 
pension purposes (P/T).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1966 to August 
1968.  This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 1998 rating decision which 
denied secondary service connection for DJD and a loose body 
of the right shoulder, a rating in excess of 10% for post-
operative residuals of recurrent right shoulder dislocations, 
and a P/T.

The issues of secondary service connection for DJD and a 
loose body of the right shoulder, and an increased rating for 
post-operative residuals of recurrent right shoulder 
dislocations are the subject of the REMAND section of this 
decision.  


FINDINGS OF FACT

1. The veteran had more than 90 days of active military 
service during a period of
      war.

2.   The veteran has claimed that he is unable to work due to 
his various disabilities.  


CONCLUSION OF LAW

The claim for a P/T is well-grounded.  38 U.S.C.A. §§ 1521, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.3 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
U.S. Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C.A. § 5107(a), the VA has a duty to assist only 
those claimants who have established well-grounded (i.e., 
plausible) claims.  More recently, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well-grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, his initial burden has been met, and the VA is 
obligated under 38 U.S.C. § 5107(a) to assist him in 
developing the facts pertinent to his claim.  Accordingly, 
the threshold question that must be resolved in this appeal 
is whether the veteran has presented evidence that the claim 
is well-grounded, that is, that it is plausible.

Pension is payable to a veteran who has served for 90 days or 
more during a period of war and who is permanently and 
totally disabled from non-service-connected disability not 
the result of his willful misconduct.  38 U.S.C.A. § 1521; 
38 C.F.R. § 3.3.  The issue before the Board at this time is 
whether the veteran is permanently and totally disabled for 
VA pension purposes within the meaning of governing law and 
regulations.  For purposes of determining whether a claim is 
well-grounded, the supporting evidence is presumed to be 
true, and is not subject to weighing.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

In the instant case, the Board finds that the veteran's claim 
for a P/T is well-grounded, because he has the requisite 
qualifying wartime service, and as to unemployability, he has 
contended that he is unable to work due to his disabilities, 
and the appeal is granted to that extent only.  



ORDER

The claim for a P/T is well-grounded, and the appeal is 
granted to this extent only.


REMAND

Secondary Service Connection for DJD and a Loose Body of the 
Right Shoulder

The law  provides that a disability which is proximately due 
to or the result of a service-connected disability shall be 
service-connected.  38 C.F.R. § 3.310 (1999).  When service 
connection is thus established for a secondary condition, the 
secondary condition is considered part of the original 
condition.  Id.  Service connection may also be established 
when aggravation of a veteran's non-service- connected 
condition is proximately due to or the result of a service-
connected condition.  Allen v. Brown, 7 Vet. App. 439 (1995).

The record reflects that, during service, the veteran 
experienced recurrent dislocations of his right shoulder, for 
which he eventually underwent surgery.  By rating action of 
March 1969, the RO granted service connection for status 
post-operative residuals of recurrent right shoulder 
dislocations.  The veteran essentially contends that his DJD 
and a loose body of the right shoulder are etiologically 
related to, or have been aggravated by, his service-connected 
post-operative residuals of recurrent right shoulder 
dislocations.  April 1997 VA X-rays of the right shoulder 
showed degenerative changes and a small bone density in the 
superior portion of the right shoulder joint which the 
radiologist felt could be a loose body related to old trauma.  
On special VA orthopedic examination of March 1998, the 
diagnosis was right shoulder DJD, status post surgical 
reconstruction of the right shoulder for recurrent 
subluxation.  On VA general medical examination of March 
1998, the diagnosis was right shoulder DJD, status post right 
shoulder surgery for recurrent dislocation.  Based on that 
evidence, the Board finds that further medical clarification 
is necessary prior to an appellate decision with respect to 
the issue of whether the veteran's DJD and loose body of the 
right shoulder is etiologically related to, or has been 
aggravated by, the service-connected right shoulder 
disability.  Accordingly, further development of the medical 
evidence is necessary with respect to this secondary service 
connection issue.  

An Increased Rating for Post-Operative Residuals of                                   
Recurrent Right Shoulder Dislocations

The VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a); 38 
C.F.R. §§ 3.103(a), 3.159 (1999).  The Court has held that 
the duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining medical records to which he has referred, and 
obtaining adequate VA examinations.  The Court also stated 
that the Board must make a determination as to the adequacy 
of the record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The duty to assist the veteran includes the obligation to 
obtain ongoing treatment records while his claim is pending.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, any 
additional relevant medical records should be secured on 
remand.  

On VA orthopedic examination of March 1998, the veteran 
reported frequent episodes of right shoulder pain, and 
examination showed that the right shoulder was moderately 
diffusely tender.  Range of right shoulder motion was 
essentially normal, and muscle strength was 4/5.  An April 
1998 VA outpatient treatment record showed that the veteran 
was seen for chronic right shoulder pain which medication was 
not helping.  The impression was a frozen shoulder.  In June 
1998, he was seen for chronic right shoulder pain, which he 
reported had recently worsened.  Examination showed decreased 
range of motion of the right shoulder with stiffness, and 
abduction and flexion were painful.  The impressions were 
right shoulder pain, bicipital tendinitis, frozen shoulder; 
DJD of the right shoulder; status-postoperative right 
shoulder surgery, with history of recurrent dislocation; and 
possible neuropathy.  

The Board concurs with the contentions of the veteran's 
representative that the March 1998 VA examinations were 
deficient in failing to assess the degree of the veteran's 
functional loss stemming from his right shoulder disability 
as mandated by the Court in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Additionally, it appears that the veteran's right 
shoulder disability may have worsened since the March 1998 VA 
examinations.  Moreover, as noted above, the veteran has 
claimed additional service-connected disability of the right 
shoulder which is inextricably-intertwined with the increased 
rating issue, and which requires further evidentiary 
development and adjudication.  Due to these considerations, 
the Board finds that another VA examination is required prior 
to an appellate decision on this matter.  

In this regard, the RO's attention is directed to the Court's 
decision in DeLuca, wherein it was held that ratings based on 
limitation of motion do not subsume       38 C.F.R. § 4.40 
(1999) or 38 C.F.R. § 4.45 (1999).  It was specified that the 
medical examiner should determine the extent of functional 
disability due to pain, and whether the joint in question 
exhibited weakened movement, excess fatigability, or 
incoordination, and that such determinations, if feasible, 
should be expressed in terms of the degree of additional 
range-of-motion loss or ankylosis due to any weakened 
movement, excess fatigability, or incoordination.  It was 
also held that 38 C.F.R. § 4.14 (1999) (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  

Entitlement to a P/T

Because the P/T claim is well-grounded, the VA has a duty to 
assist the veteran in developing facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a); 38 C.F.R.                § 
3.103(a), 3.159; Murphy, supra.  The Court has held that the 
duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully-
informed one.  

In this case, the RO in October 1998 identified the following 
as non-service-connected disorders and assigned disability 
evaluations as follows:  hyperopia and amblyopia of the left 
eye, 30% disabling; DJD and a loose body of the right 
shoulder, 0% disabling; defective vision of the right eye, 0% 
disabling; and hypertension, 0% disabling.  The veteran 
currently also has one service-connected disability, post-
operative residuals of recurrent right shoulder dislocations, 
which is rated 10% disabling.  The veteran has contended 
that, due to his various disabilities, he is entitled to a 
P/T.  

Under the applicable criteria, pension is payable to a 
veteran who has served for   90 days or more during a period 
of war and who is permanently and totally disabled from non-
service-connected disability not the result of his willful 
misconduct.       38 U.S.C.A. § 1521.  In this regard, the 
Court has provided specific guidance as to how a P/T claim 
should be adjudicated.  Talley v. Derwinski, 2 Vet. App. 282 
(1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); and 
Brown v. Derwinski,      2 Vet. App. 444 (1992).  The Court 
has held that each disability in a P/T claim must be assigned 
a percentage disability rating, that the RO should discuss 
the Diagnostic Codes from the VA Schedule for Rating 
Disabilities, and that a rating decision may not be based on 
an examination which was conducted before all relevant 
evidence was added to the record.  See Roberts, supra.  Among 
the instructions provided in the aforementioned decisions of 
the Court is a requirement that the Board review the 
assignment of percentage disability ratings for each 
disability identified.  In instances where percentage 
disability ratings for one or more of the veteran's 
disabilities have not been assigned by the RO, further 
development is required so that the Board can undertake the 
review process set out by the Court.  Additionally, even 
where the RO has identified a disability and assigned a 
percentage disability rating, further development may be 
required in order to properly apply the rating criteria.

Although the veteran was afforded VA general medical and 
special orthopedic examinations in March 1998, the Board 
finds that the evidence of record is inadequate to rate the 
degree of severity of each of the veteran's nonservice-
connected disabilities.  The record shows November 1998 VA X-
ray evidence of degenerative disc disease with spondylosis 
and foraminal encroachment of the cervical spine, which 
disability was neither mentioned, considered, or evaluated on 
the earlier 1998 VA examinations, nor considered by the RO in 
adjudicating the veteran's P/T claim.  In light of the 
Court's directive that all disabilities be evaluated in 
adjudicating a P/T claim, the Board finds that an additional 
VA examination must be performed.  Additionally, Note 1 
accompanying the rating criteria found at       38 C.F.R. § 
4.104, Diagnostic Code 7101 (1999), states that hypertension 
or isolated systolic hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  The Board finds that the veteran should therefore be 
afforded a special VA cardiovascular examination to determine 
whether hypertension is shown in accordance with 38 C.F.R. § 
4.104, Diagnostic Code 7101.  Accordingly, this case is 
REMANDED to the RO for the following action:

1. The RO should contact the veteran and 
request him to submit the names and 
addresses of, and dates of treatment 
by, all VA and private health care 
providers who have treated or examined 
him for all disabilities from 1998 to 
the present time.  After securing the 
necessary authorizations for the 
release to the VA of such information 
from any non-VA medical providers, the 
RO should request copies of any 
previously-unobtained medical records 
and associate them with the claims 
folder.

2. After the abovementioned records have 
been obtained, the veteran should be 
afforded a VA general medical 
examination, as well as special VA 
orthopedic and cardiovascular 
examinations, to determine the degrees 
of severity of all of his 
disabilities.  The claims folder and a 
copy of this Remand Order should be 
made available to and reviewed by each 
examiner prior to each examination.  
Based on current recorded findings and 
the historical evidence, the examiners 
should render opinions for the record 
as to the degrees of industrial and 
social impairment due to the veteran's 
disabilities, specifically, whether 
they render the veteran unemployable.   
On cardiovascular examination, the 
veteran's hypertension must be 
confirmed by readings taken two or 
more times on at least three different 
days.  On orthopedic examination, all 
indicated special tests and studies 
should be conducted, to include X-rays 
and range of motion studies expressed 
in degrees and in relation to normal 
range of motion.  The orthopedic 
examiner should determine whether 
there is any weakened movement, excess 
fatigability, or incoordination 
attributable to each diagnosed 
disability, and, if feasible, express 
these determinations in terms of the 
degree of additional range of motion 
loss due to any weakened movement, 
excess fatigability, or 
incoordination, as mandated by the 
Court in DeLuca.  The orthopedic 
examiner should also furnish an 
opinion for the record as to whether 
pain could significantly limit the 
veteran's functional ability during 
flare-ups, or when each extremity was 
used repeatedly over a period of time.  
This determination should, if 
feasible, be portrayed in terms of the 
degree of additional range of motion 
loss due to pain on use or during 
flare-ups.  The examiner should 
further render opinions for the record 
as to:  (a) whether it is at least as 
likely as not that the veteran's DJD 
and loose body of the right shoulder 
are etiologically related to his 
service-connected post-operative 
residuals of recurrent right shoulder 
dislocations, and (2) whether the 
veteran's service-connected post-
operative residuals of recurrent right 
shoulder dislocations have aggravated 
his DJD and loose body of the right 
shoulder.  The reasons and clinical 
findings which form the bases for the 
opinions should be clearly set forth.

3. When the foregoing development has 
been accomplished, the RO should 
review the evidence and ensure that 
the medical findings are sufficiently 
complete to evaluate each of the 
veteran's disabilities under the 
pertinent rating criteria, and that 
the examiners have furnished all 
requested medical opinions.  
Additional development should be taken 
as necessary to ensure compliance with 
this Remand Order.  

4. When all requested development has 
been completed, the veteran's claims 
for secondary service connection for 
DJD and a loose body of the right 
shoulder, an increased rating for 
post-operative residuals of recurrent 
right shoulder dislocations, and a P/T 
should be readjudicated by the RO, 
which review should include 
application of the Court's mandate in 
DeLuca.  With respect to the P/T 
claim, a rating decision should be 
prepared which lists all of the 
veteran's disabilities and the 
percentage disability rating assigned 
to each disability. Thereafter, 
consideration should be given to 
whether the veteran meets the 
objective criteria for the assignment 
of a P/T as set forth in 38 U.S.C.A.         
§ 1502(a)(1) and 38 C.F.R. § 4.15 
(1999).  If he does not meet this 
standard of pension eligibility, 
consideration should then be given to 
whether he specifically is 
unemployable as a result of lifetime 
disability.  See Brown, supra.  This 
requires application of 38 C.F.R. § 
3.321(b)(2) (1999) and  38 C.F.R. § 
4.17 (1999).  Consideration should 
include whether the veteran is 
unemployable by reason of disability, 
age, occupational background, or any 
other related factors. 
 
5. If any action taken remains adverse to 
the veteran, he and his representative 
should be furnished an appropriate 
Supplemental Statement of the Case, 
and given a reasonable period of time 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

		
	THOMAS A. PLUTA 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


